
	
		IV
		House Calendar No. 45
		111th CONGRESS
		1st Session
		H. RES. 251
		[Report No.
		  111–84]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 17, 2009
			Mr. LaTourette (for
			 himself, Mr. Boehner,
			 Mr. Cantor,
			 Mr. Pence,
			 Mr. McCotter,
			 Mr. Upton,
			 Mr. Petri,
			 Mr. Tiberi,
			 Mr. Walden,
			 Mrs. Emerson,
			 Mr. Gerlach,
			 Mr. Dent, Mr. Bartlett, Mrs.
			 Miller of Michigan, Mr.
			 Simpson, Mr. Austria,
			 Mr. Platts,
			 Mr. Kirk, Mr. Whitfield, Mr.
			 Gohmert, Mr. Duncan,
			 Mr. Dreier,
			 Mr. Reichert,
			 Mr. Bilbray, and
			 Mr. Ehlers) submitted the following
			 resolution; which was referred to the Committee on Financial
			 Services
		
		
			April 23, 2009
			Additional sponsors: Mr.
			 Mario Diaz-Balart of Florida, Ms.
			 Ginny Brown-Waite of Florida, Mr.
			 Miller of Florida, Mr.
			 Souder, Mr. Camp,
			 Mr. Fleming,
			 Mr. Culberson,
			 Mr. Shimkus,
			 Mr. Cole, Mr. Coffman of Colorado,
			 Mr. Harper,
			 Mr. Smith of Texas,
			 Mr. LoBiondo,
			 Mrs. Bono Mack,
			 Mr. Herger,
			 Mr. Issa, Mr. Turner, Mr.
			 Goodlatte, Mr. Brady of
			 Texas, Mr. Poe of Texas,
			 Mr. Franks of Arizona,
			 Mr. Brown of South Carolina,
			 Mr. Schock,
			 Mrs. Biggert,
			 Mr. Luetkemeyer,
			 Mr. Sensenbrenner,
			 Mr. Kline of Minnesota,
			 Mr. Posey,
			 Mr. Castle,
			 Mr. McCaul,
			 Mr. Wamp, and
			 Mr. Tim Murphy of
			 Pennsylvania
		
		
			April 23, 2009
			Referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Directing the Secretary of the Treasury to
		  transmit to the House of Representatives all information in his possession
		  relating to specific communications with American International Group, Inc.
		  (AIG).
	
	
		That the House of Representatives directs
			 the Secretary of the Treasury to transmit to the House of Representatives, not
			 later than 14 days after the date of the adoption of this resolution, copies of
			 any portions of all Department of the Treasury documents, records, and
			 communications referring or relating to—
			(1)any negotiation concerning the controlled
			 break-up of the American International Group, Inc. into at least 3
			 Government-controlled divisions;
			(2)any negotiation
			 concerning any additional assistance under title I of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5201 et seq.) or other program
			 administered by the Secretary to such corporation; or
			(3)any Government communication or
			 authorization for payment of any pre-existing bonus contract with any executive
			 of the American International Group, Inc.
			
	
		April 23, 2009
		Referred to the House Calendar and ordered to be
		  printed
	
